DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered, and are found persuasive.  A new non-final rejection is issued below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 7,227,333) in view of White et al. (USPUB 2016/0149421).

As to Claim 1, Yamada discloses a method for managing a battery, comprising: exchanging battery data between the battery and an onboard battery management system (BMS) of a mobile platform and between the battery and a charger BMS of a battery charger; and managing the battery based on the battery data (Figure 2 and 3).  Yamada does not expressly 

As to Claim 2, Yamada and White disclose the method of claim 1, wherein managing the battery comprises managing discharging of the battery using the onboard BMS of the mobile platform (Yamada Figure 2 and 3). 



As to Claim 5, Yamada and White disclose the method of claim 2, wherein exchanging the battery data comprises receiving updated battery data from the onboard BMS at the battery (Yamada Column 5, lines 35-62). 

As to Claim 6, Yamada and White disclose the method of claim 2, further comprising placing the battery in communication with the onboard BMS prior to discharging the battery (Yamada Column 5, lines 35-62). 

As to Claim 7, Yamada and White disclose the method of claim 6, wherein placing the battery in communication with the onboard BMS comprises connecting a battery-interface of the battery with an onboard-BMS-interface of the mobile platform (Yamada Figure 2).  



As to Claim 9, Yamada and White disclose the method of claim 1, wherein managing the battery comprises managing charging of the battery using the charger BMS of the battery charger (Yamada Column 3, lines 37-55). 

As to Claim 10, Yamada and White disclose the method of claim 9, wherein exchanging the battery data comprises transmitting initial battery data from the battery to the charger BMS of the battery charger, the initial battery data comprising at least one of a unique identifier, serial number, model number, manufacturer, manufacture date, current capacity, maximum capacity, voltage, current, internal resistance, temperature, number of charge-discharge cycles, or remaining lifetime of the battery (Yamada Column 6, lines 40-56). 



As to Claim 13, Yamada and White disclose the method of claim 9, further comprising placing the battery in communication with the charger BMS prior to charging the battery (Yamada Column 5, lines 35-62). 

As to Claim 14, Yamada and White disclose the method of claim 13, wherein placing the battery in communication with the charger BMS comprises connecting a battery-interface of the battery with a charger-BMS-interface of the charger (Yamada Figure 2). 

As to Claim 15, Yamada and White disclose the method of claim 14, wherein connecting the battery-interface with the charger-BMS-interface comprises: physically connecting the battery-interface with the charger-BMS-interface using at least one of a serial port or a parallel port; or remotely connecting the battery-interface with the charger-BMS-interface using at least one of Bluetooth, WiFi, or NFC (Yamada Column 3, lines 56-65). 



. 





Claim 4, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and White in view of Zhao (USPUB 2015/0158392).


As to Claim 4, Yamada discloses the method of claim 2, but does not expressly disclose wherein managing the discharging comprises: monitoring at least one of a current capacity, maximum capacity, voltage, current, internal resistance, temperature, or remaining lifetime of the battery during the discharging; or protecting the battery during the discharging upon detection of an abnormal battery status comprising at least one of an abnormally high temperature, an abnormally high current, an abnormally low voltage, a short circuit, or an overcharging of the battery.  Zhao discloses monitoring at least one of a current capacity, maximum capacity, voltage, current, internal resistance, temperature, or remaining lifetime of the battery during the discharging; or protecting the battery during the discharging upon detection of an abnormal 

As to Claim 11, Yamada discloses the method of claim 9, but does not expressly disclose wherein managing the charging comprises: monitoring at least one of a current capacity, maximum capacity, voltage, current, internal resistance, temperature, or remaining lifetime of the battery during the charging; or protecting the battery during the charging upon detection of an abnormal battery status comprising at least one of an abnormally high temperature, an abnormally high current, an abnormally low voltage, a short circuit, or an overcharging of the battery.  Zhao discloses wherein managing the charging comprises: monitoring at least one of a current capacity, maximum capacity, voltage, current, internal resistance, temperature, or remaining lifetime of the battery during the charging; or protecting the battery during the charging upon detection of an abnormal battery status comprising at least one of an abnormally high temperature, an abnormally high current, an abnormally low voltage, a short circuit, or an overcharging of the battery (Paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Zhao, and 

As to Claim 16, Yamada discloses the method of claim 9, but does not expressly disclose wherein: the battery comprises one or more battery modules each comprising a plurality of battery cells; and managing the charging of the battery comprises balancing the battery cells in each of the one or more battery modules during the charging.  Zhao discloses the battery comprises one or more battery modules each comprising a plurality of battery cells; and managing the charging of the battery comprises balancing the battery cells in each of the one or more battery modules during the charging (Paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Zhao, and balance the cells of Yamada, in order to provide a more consistent output from the battery.

As to Claim 17, Yamada and Zhao disclose the method of claim 16, wherein managing the charging comprises balancing the one or more battery modules during the charging (Zhao Paragraph 57). 

As to Claim 18, Yamada discloses the method of claim 1, but does not expressly disclose wherein the mobile platform is an unmanned aerial vehicle (UAV).  Zhao discloses a battery 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ROBERT GRANT/Primary Examiner, Art Unit 2859